UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5182


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DOMINIQUE TRACY SANDERS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00007-LHT-1)


Submitted:    June 10, 2009                   Decided:     August 10, 2009


Before TRAXLER,     Chief   Judge,   and   MICHAEL   and   SHEDD,   Circuit
Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Claire J. Rauscher, Executive Director, Raquel K. Wilson,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dominique Tracy Sanders pled guilty pursuant to a plea

agreement to one count of possession with intent to distribute

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2006), and

one   count      of     possession         and      use       of     a        firearm      during       the

commission       of     a     drug       trafficking               crime,       in       violation       of

18 U.S.C.       § 924(c)(1)            (2006).               Sanders           was       sentenced       to

sixty-three       months         for     his    narcotics            conviction,            and     sixty

months    for    his        weapons      conviction,               the    latter         term     to    run

consecutive to the former term for a total of 123 months.

            Counsel          for    Sanders         has       filed       a    brief       pursuant      to

Anders v. California, 386 U.S. 738 (1967), explaining that she

found no meritorious grounds for appeal because of the appellate

waiver    contained         in     Sanders’      plea         agreement,             but   nonetheless

challenging       the       reasonableness              of    Sanders’           sentence        on     the

narcotics       conviction.              The     Government               declined         to    file     a

responding       brief,          and     Sanders          has       not        filed       a     pro     se

supplemental      brief.            We    affirm        Sanders’          convictions            and    his

sixty-month sentence on the weapons conviction, but vacate his

sixty-three       month       sentence         on       the     narcotics            conviction         and

remand for re-sentencing on that conviction.

            In        accordance         with       Anders,          we       have       reviewed       the

record    in     this       case,      searching             for    meritorious            issues       for

review.        Prior     to      accepting          a   guilty           plea,       a   trial    court,

                                                    2
through colloquy with the defendant, must inform the defendant

of, and determine that the defendant understands the nature of,

the charges to which the plea is offered, any mandatory minimum

penalty, the maximum possible penalty he faces, and the various

rights he is relinquishing by pleading guilty.                Fed. R. Crim. P.

11(b).    “In reviewing the adequacy of compliance with Rule 11,

this Court should accord deference to the trial court’s decision

as   to   how   best   to   conduct   the    mandated    colloquy     with   the

defendant.”       United    States    v.    DeFusco,    949    F.2d   114,   116

(4th Cir. 1991).

            A review of the record reveals that the magistrate

judge fully complied with the Rule 11 requirements, ensuring

that Sanders’ plea was knowing and voluntary, that he understood

the rights he was giving up by pleading guilty and the sentence

he faced, and that he committed the offenses to which he was

pleading guilty.       Because we find that no error occurred during

the Rule 11 hearing, we affirm Sanders’ convictions.

            We nonetheless conclude that Sanders’ sentence on his

narcotics   conviction      is   unreasonable   and     should   be   vacated. *


      *
       Because Sanders was sentenced to the statutory minimum on
his weapons conviction, we affirm the district court’s sentence
on this conviction. See United States v. Farrior, 535 F.3d 210,
224 (4th Cir. 2008) ("A statutorily required sentence . . . is
per se reasonable.") (emphasis in original), cert. denied, 129
S. Ct. 743 (2008).



                                       3
After United States v. Booker, 543 U.S. 220 (2005), this court

reviews a sentence on appeal for reasonableness, using an abuse

of discretion standard of review.                   Gall v. United States, 128 S.

Ct. 586, 597 (2007).              The first step in this review requires the

court to ensure that the district court committed no significant

procedural error.             United States v. Evans, 526 F.3d 155, 161

(4th     Cir.    2008).           Procedural        errors     include      “failing      to

calculate       (or    improperly          calculating)       the    Guidelines     range,

treating the Guidelines as mandatory, failing to consider the

§ 3553(a)       factors,       selecting       a      sentence      based    on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence-including           an     explanation       for    any    deviation     from   the

Guidelines range.”            Gall, 128 S. Ct. at 597.                If, and only if,

this court finds the sentence procedurally reasonable can the

court consider the substantive reasonableness of the sentence

imposed.        United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009).

            We       find    that    the    district        court   procedurally        erred

when it sentenced Sanders on the narcotics conviction without

stating    in    open       court    the    particular       reasons      supporting     the

sentence.         Under our recent decision in Carter, “[w]here the

defendant       or    prosecutor           presents       nonfrivolous      reasons      for

imposing    a     different         sentence       than     that    set   forth    in    the

advisory Guidelines, a district judge should address the party’s

                                               4
arguments     and    explain     why    he    has   rejected      those   arguments.”

Carter, 564 F.3d at 328.            Even when the district court imposes a

within Guidelines sentence, Carter makes clear that the district

court must place on the record an “individualized rationale”

explaining its sentence.               Id. at 328-30.            Here, the district

court failed to provide such an explanation.                      We remand for that

purpose.

              Having reviewed the record in this case and finding no

other   meritorious           issues    for      review,     we    affirm      Sanders’

convictions, as well as his sentence on the weapons conviction,

vacate his sentence on the narcotics conviction, and remand to

the   district       court    for   re-sentencing       on    that     conviction     in

accordance with this opinion.                This court requires that counsel

inform Sanders in writing of his right to petition the Supreme

Court   of    the    United    States     for    further     review.      If      Sanders

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may motion this

court   for    leave    to     withdraw      from   representation.          Counsel's

motion must state that a copy thereof was served on Sanders.                          We

dispense      with     oral    argument       because      the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   AFFIRMED IN PART,
                                                                    VACATED IN PART,
                                                                        AND REMANDED

                                             5